Citation Nr: 0831289	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-14 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to June 
1991, from May 1998 to June 1999, and from March 2003 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The veteran appeared for a 
Travel Board hearing at the RO in May 2008.


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
hypertension was initially denied in an unappealed October 
2002 rating decision.

2.  Evidence received since the October 2002 rating decision 
is new and establishes an etiological relationship between 
the veteran's currently diagnosed hypertension and his second 
period of active duty service.

3.  The competent medical evidence of record demonstrates 
that it is more likely than not that the veteran's currently 
diagnosed hypertension was first manifest during his second 
period of active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for hypertension, previously 
denied in a final October 2002 rating decision.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156, 3.159 (2007).

2.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the veteran's initial claim for service 
connection for hypertension was denied in an October 2002 
rating decision on the basis that he was not diagnosed with 
hypertension in service or within one year thereafter.  The 
veteran filed a Notice of Disagreement with this decision in 
November 2002 and was issued a Statement of the Case in May 
2003, but he did not file a VA Form 9 or similar 
correspondence within one year of notification of the 
unfavorable decision.  In the absence of a timely filed 
Substantive Appeal, the October 2002 rating decision is 
final.  38 U.S.C.A. § 7105.  The question for the Board now 
is whether new and material evidence has been received in 
support of the veteran's claim since the issuance of that 
decision.

As described in further detail below, the claims file now 
includes multiple opinions supporting a causal relationship 
between the veteran's current hypertension and his second 
period of active duty service.  These include a private 
medical opinion from March 2005 and VA doctors' opinions from 
November 2004, October and November of 2005, and June 2006.  
As indicated above, such an etiological relationship had not 
been established at the time of the October 2002 rating 
decision.  Moreover, the establishment of this causal 
relationship in the record raises a reasonable possibility of 
substantiating the veteran's claim.

For all of the above reasons, the Board has determined that 
new and material evidence has been received to reopen the 
veteran's claim for service connection for hypertension.  The 
claim will next be addressed by the Board on a de novo basis, 
an action that will not prejudice the veteran in light of the 
ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Service connection on a de novo basis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
and observes that he had elevated blood pressure during his 
first period of service, including 154/88 from November 1990 
and 138/92 in January 1991.

During the interim period between the veteran's first and 
second periods of active service, there were elevated blood 
pressure readings including 120/90 in November 1996, 140/90 
in January 1998, and 160/98 in March 1998.  The veteran's 
treatment providers did not render a diagnosis of 
hypertension during this period, however.

The veteran had elevated blood pressure on several instances 
during his second period of service, including 157/79 and 
157/85 in February 1999, and 159/72 in March 1999.

Following the veteran's second period of active duty service, 
private treatment records from September 2000 indicate that 
he had blood pressure of 152/100 and 138/98.  He had blood 
pressure of 152/104 in February 2001 and was diagnosed with 
mild hypertension at that time.  

Subsequent medical records have indicated frequent treatment 
for hypertension.  Notably, a November 2004 VA treatment 
record contains a doctor's opinion, based upon a review of 
the veteran's "chart," that his hypertension appeared to 
have started prior to 1999.  He was noted to have been 
started on medication in 2001.  An addendum noted that 
hypertension was diagnosed in 2000.

A March 2005 prescription note from a private physician's 
aide contains a notation that the veteran had been 
hypertensive "for years" and that he had elevated blood 
pressure and hypertension dating back to 1999.

The veteran underwent a VA hypertension examination in July 
2005.  This examiner stated that the veteran's hypertension 
was first noted in February 1999 but was not initially 
treated.  Rather, the veteran was placed on a diet for 
hypertension in 2000 and was started on Lisinopril in 2001, 
with a gradual increase in dosage and use of 
Hydrochlorothiazide as well.  A diagnosis of hypertension, 
partially controlled, was rendered, with no additional 
opinion noted.

In an October 2005 statement, a VA doctor noted that the 
veteran was found to have high blood pressure in active duty 
in February 1999, was diagnosed with hypertension in 2000, 
and started on anti-hypertensive medications in 2001.  

Similarly, in a November 2005 statement, another VA doctor 
noted that she had reviewed the veteran's service medical 
records and indicated that he was found to have high blood 
pressure in February 1999.  This doctor also noted that the 
veteran was diagnosed with hypertension in 2000 and started 
on anti-hypertensive medication in 2001.

In a June 2006 statement, the VA doctor who provided the 
October 2005 statement noted that he had reviewed the 
veteran's service medical records and listed the veteran's 
elevated blood pressure readings from February and March of 
1999.  After a discussion of the veteran's course of post-
service treatment for hypertension, the doctor opined that 
the veteran's "blood pressure readings clearly show that his 
hypertension started during his military service."

In summary, the Board finds that the aforementioned evidence 
renders it more likely than not that the veteran's 
hypertension was first manifest during his second period of 
active duty service.  His service medical records show 
elevated blood pressure readings in February and March of 
1999, and this elevation of blood pressure has been 
recognized by several post-service treatment providers.  
Notably, the VA examiner from July 2005 stated that 
hypertension was first noted in February 1999, and another VA 
doctor noted in a June 2006 statement that hypertension 
"clearly" started in service.  The latter doctor also 
confirmed reviewing the veteran's service medical records.  

Overall, the evidence supports a finding of service 
connection for hypertension, as incurred in service, and the 
veteran's claim is accordingly granted.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements.  
Nevertheless, given the favorable action taken, as described 
above, no further notification or assistance in developing 
the facts pertinent to this limited matter is required at 
this time.  Indeed, any such action would result only in 
delay.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for hypertension.  

Entitlement to service connection for hypertension is 
granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


